

117 HR 5316 IH: No Support for Terror Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5316IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Steube (for himself, Mr. Mast, and Mr. C. Scott Franklin of Florida) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent allocations of Special Drawing Rights at the International Monetary Fund for countries that are perpetrators of genocide or state sponsors of terrorism, and to prevent United States tax dollars from directly going to the Taliban or other terrorists or terrorist-harboring nations.1.Short titleThis Act may be cited as the No Support for Terror Act.2.Preventing allocations of Special Drawing Rights at the International Monetary Fund for countries that are perpetrators of genocide or state sponsors of terrorismThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following:74.Preventing allocations of Special Drawing Rights for countries that are perpetrators of genocide or state sponsors of terrorismThe Secretary of the Treasury shall instruct the United States Executive Director at the Fund to use the voice and vote of the United States to—(1)oppose the allocation of Special Drawing Rights to any country that is a perpetrator of genocide or a state sponsor of terrorism, as determined by the Secretary of State; and(2)advocate that the Fund adopt a rule prohibiting such an allocation..3.Preventing United States tax dollars from being provided to the Taliban or other terrorist organizations or countries that harbor terrorist organizations(a)Review(1)In generalThe Secretary of the Treasury, the Secretary of State, and the Administrator of the United States Agency for International Development shall jointly conduct a review of assistance provided to nongovernmental organizations and international organizations to ensure such assistance is not being further provided to the Taliban or other terrorist organizations or countries that harbor terrorist organizations in accordance with United States anti-terrorism financing laws.(2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury, the Secretary of State, and the Administrator of the United States Agency for International Development shall jointly submit to Congress a report that contains the results of the review conducted under paragraph (1).(b)Recipient requirementsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, the Secretary of State, and the Administrator of the United States Agency for International Development shall each require prime awardees of assistance to provide evidence that all sub-awardees of such assistance are complying with United States anti-terrorism financing laws.